  Case 2:20-cv-03754-JMV-JBC Document 25 Filed 06/24/21 Page 1 of 1 PageID: 1583




                                 UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                 (973) 776-7700
               CHAMBERS OF                                                                U.S. COURTHOUSE
        JAMES B. CLARK, III                                                         50 WALNUT STREET, ROOM 2060
  UNITED STATES MAGISTRATE JUDGE                                                          NEWARK, NJ 07102




                                               June 24, 2021

                                            LETTER ORDER

       Re:      SCHWAB CAPITAL TRUST et al v. CELGENE CORPORATION et al
                Civil Action No. 20-3754 (JMV)

       Dear Counsel:

       As discussed during the conference held in the above-captioned matter earlier today, the Court

orders the following:

       1. The parties will complete their Rule 26 disclosures by June 30, 2021.

       2. The parties have agreed to voluntarily exchange discovery from the parallel class action

             litigation, Civ. No. 18-4772, and other sources and to evaluate the information in the

             coming months to better identify their own discovery needs in this matter.

       3. The Court will conduct a telephone conference on January 5, 2022 at 11:30 AM to discuss

             dates for the completion of discovery after the parties have had a chance to engage in the

             aforementioned exchange and evaluation. Counsel for Defendants shall initiate the call.



       IT IS SO ORDERED.


                                                            s/ James B. Clark, III
                                                          JAMES B. CLARK, III
                                                          United States Magistrate Judge
